Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18 and 20, drawn to methods of cultivating/providing algal cells comprising measuring a condition that requires a species election as set forth below regarding a measuring condition, and classified in C12R 2001/89.
II. Claim 19, drawn to a photobioreactor, classified in C12M 31/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as processes and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process of claim 1 as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process as claimed in claim 1 can be practiced by another and materially different apparatus, for example in a culture dish.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because:
 (a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention, and hence a reference which reads on one inventive group as presented above, will not necessarily read on another inventive group, see each of Groups I-VI and note their separate and distinct status of classification in the art.; and 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. use one or more of the following reasons apply:
Furthermore, the methods do not require a photobioreactor and can be practiced in a culture dish or in an enclosed such as a warehoused raceway pond, for example.  There is one way distinctness between the method claims and the photobioreactor as claimed, therefore.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner 
This application also contains claims directed to the following patentably distinct species of measuring conditions for Group I noted above: species of the first condition: measuring cell density encompassing claims 3, 5; species of the second condition: measuring singlet oxygen level encompassing claims 4, 6, and 15-16; species of the third condition: measuring cell size encompassing claims 7-10 and 14; and species of the fourth condition: measuring cell-cycle phase encompassing claims 11-13.  Thus, if Group I is elected then a species should be elected from the above groupings of distinct species of the measuring condition(s) as discussed supra for Group I.
The species are independent or distinct because each are carried out separate from each other as set forth in the distinct species groupings as noted above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, claims 1-2 and 17-18 are generic and also encompassed by Group I, noted and discussed above.  Group II as noted and discussed above includes the photobioreactor and is not part of the species election.  Only Group I if elected is subjected to the species election requirement.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The method requires the selection of one measuring condition in order to be carried out and, not all the claims may read upon the measuring condition so selected.  Thus, the Examiner is forced to search for all of the measuring conditions which is burdensome for a search of all of the measuring conditions and burdensome to parse out which dependent claims would be searchable and how to apply the art over such claims, even though only one 
While one reference may read upon measuring singlet oxygen level it may not read upon measuring density or cell size or cell-cycles, etc.  Also claims not directed to the selected measuring condition need not be searched to meet the prior art for that measuring condition and steps used by the generic claims.  Thus, the search is difficult for the manner in which these claims are drafted and there is a serious search burden placed upon the Examiner to determine the best search strategy for identifying patentable subject matter.   Therefore, a species election has been set forth for Applicants to select the measuring condition they wish to pursue for a first office action on the merits.  Such species election may be made for completeness of an election whether Group I or Group II is elected.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 



DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651